Citation Nr: 1515647	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  09-42 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for internal derangement of the right knee (hereinafter "right knee disability").  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for internal derangement of the right knee and assigned a 10 percent evaluation effective January 10, 2008.

The Veteran and her husband testified before a Veterans Law Judge at a September 2012 Central Office hearing.  A transcript of this hearing is of record.  In November 2014, the Veteran was notified that the VLJ who held her Board hearing was no longer employed by the Board.  The Veteran declined an offer for another hearing.  

In June 2013, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee disability has been manifested by subjective evidence of pain, swelling, giving way, popping, instability, stiffness, weakness, locking episodes, effusion, heat, lack of endurance, tenderness, and fatigue; objective evidence of flexion at no less than 40 degrees with pain, extension at zero degrees without pain, mild crepitation, tenderness, and locking, but no objective evidence of ankylosis, recurrent subluxation, or genu recurvatum; and functional loss exhibited by less movement than normal.  

2.  Throughout the appeal period, the Veteran's right knee disability has been manifested by no more than moderate instability.  

CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a rating in excess of 10 percent evaluation, based on removal of semilunar cartilage, for internal derangement of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5259 (2014).

2.  Throughout the appeal period, the criteria for a 20 percent evaluation, based on limitation of flexion motion, for internal derangement of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

3.  Throughout the appeal period, the criteria for a separate 20 percent evaluation for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  The Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in June 2008, August 2011, and August 2013.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II. Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The veteran's entire history is to be considered when making disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).

The Veteran's internal derangement of the right knee has been currently evaluated as 10 percent disabling, effective January 10, 2008, under Diagnostic Code (DC) 5259 for symptomatic removal of semilunar cartilage.  A higher evaluation is not available under this diagnostic code.  Moreover, the evidence below shows that the Veteran's symptoms of locking (the only symptom not covered by the other diagnostic codes in this case) was not frequent and in fact had improved at times over the course of the appeal, such that application of DC 5258 is not warranted.  

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2). 

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  Id., Diagnostic Codes 5260, 5261.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Moreover, limitation of motion and instability of a knee may also be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Diagnostic Code 5257 rates on the basis of recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as a maximum 30 percent disabling.  Id. 

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

The Veteran is seeking an evaluation higher than 10 percent for her service-connected right knee disability.  She argues that her current evaluation does not accurately reflect the functional loss due to pain on movement she experiences and the effect her medication has on her symptoms.  See January 2009 Notice of Disagreement.  The Veteran said that her right knee pain has been so severe that she went to the emergency room on several occasions.  She has also had to be carried to her car or pushed in a wheel chair because she could not walk.  See May 2009 statement.  The Veteran's friend stated that he had to assist her with standing and walking on many occasions.  See June 2009 statement.  The Veteran explained that her right knee pain was constant and impacted her ability to perform her cleaning service business effectively.  She ran the cleaning service business with her husband and she was restricted to only doing dusting and any cleaning that did not require her to bend.  Her husband had to perform those tasks.  See August 2011 VA examination.  Her ineffectiveness at work has caused her stress and put a burden on her marriage.  See May 2009 statement.  The Veteran's nephew said that she was only able to work part-time, but she had missed days and weeks of work.  He explained that her family needed two incomes and that her condition might cause her to stop working all together.  See June 2009 statement.  

At her September 2012 Board hearing, the Veteran testified that her right knee was so unstable that she was on guard while walking, she wore her metal knee brace and carried a cane "pretty much all time," and she avoided stairs, declines, and rough surfaces.  She described her knee brace as coming up past her knee and up to the middle of her thigh with clamps to keep her knee in place.  At night, her right knee pain woke her up forcing her to move into a different position or take pain medicine.  The Veteran said that her knee sometimes locked up.  At other times, her right knee popped out of place; she said popping it back into place was painful.  She said she treated her knee pain with pain medication and a muscle relaxer, had undergone physical therapy, which she said made her symptoms worse, and had recently signed up for intense pain management treatment.  

At a June 2008 VA examination, the Veteran reported having severe, achy, and sharp right knee pain.  She said her pain worsened with standing and walking.  She treated her pain with Naproxen with a fair response.  In addition to right knee pain, the Veteran reported experiencing giving way, instability, stiffness, weakness, brief locking episodes, effusion, swelling, and warmth and trouble bending at times.  She used a knee brace and a cane.  The Veteran reported missing about a week of work in the past year due to her knee problem.  The Veteran had undergone a right knee arthroscopy in 2002 to repair a buckle handle tear of the right medial meniscus with posttraumatic locking of the right knee.  The VA examiner noted that the Veteran did not have symptoms of inflammatory arthritis, no incapacitating episodes of arthritis, was limited to standing for 30 minutes and was limited to walking for two blocks.  Upon objective evaluation, the VA examiner found that the Veteran's gait was antalgic.  There was no evidence of abnormal weight bearing, bony enlargement or deformity.  The VA examiner found right knee tenderness and mild crepitation, but no mass behind the knee, clicks or snaps, grinding, instability, or patellar or meniscus abnormality.  No joint ankylosis was found.  Range of motion testing revealed flexion at 60 degrees with pain at 40 degrees and extension at zero degrees with no objective evidence of pain.  There was no additional limitation in range of motion upon repetitive use testing.  The Veteran's right knee x-ray was negative.  The Veteran was diagnosed with operated right knee internal derangement.

VA treatment records from August 2008 to May 2010 document the Veteran's complaints of right knee pain, feelings of instability and locking, popping, and catching symptoms.  An August 2008 VA treatment record reflects that the Veteran had continued right knee pain and locking.  She wore a brace for stability, but still had pain.  She took Vicodin three times a day, which was helpful.  A September 2008 VA treatment record documents that the Veteran's locking symptoms had improved slightly, but she still had pain.  She said that her knee gave out to the point where she now used her knee brace and cane for ambulation.  She also complained that her knee pain interrupted her sleep and caused her to sleep only four to five hours at night.  The VA treating physician found that the Veteran had chronic right knee pain without objective evidence of osteoarthritis and no internal derangement upon examination.  There was extreme guarding noted.  A November 2009 VA treatment record documents that the Veteran reported worsening right knee pain with some relief from medication and knee brace.  The Veteran said her knee felt more unstable and had been popping out more.  A February 2010 VA treatment record reflects that the Veteran complained of a constant, dull, aching pain in her right knee with occasional catching.  She said the last episode was three months earlier.  She continued to take Naproxen and Vicodin as needed and wore a neoprene brace.  A May 2010 VA treatment record documents that there was radiographic evidence that the Veteran had mild right knee degenerative joint disease.  

At an August 2011 VA examination, the Veteran reported right knee symptoms of pain, weakness, stiffness, swelling, heat, giving way, lack of endurance, and tenderness.  The Veteran experienced difficulty with standing and walking.  Her right knee symptoms were treated with Naproxen and Vicodin as needed.  On average she took three to four tabs a week.  She did not report any incapacitating episodes within the past 12 months.  Walking was limited to one-half a mile and standing was limited to 30 minutes.  She was unable to perform any occupational tasks or activities of daily living that involved bending.  

Upon objective evaluation, the August 2011 VA examiner found that the Veteran had normal posture, an abnormal gait and an abnormal walk due to her right knee.  She had no evidence of abnormal weight-bearing or breakdown, callosities, or any unusual shoe wear pattern.  For ambulation, the VA examiner noted that the Veteran required the use of a cane and hard right knee brace.  The VA examiner found weakness and tenderness, but no instability, abnormal movement, guarding of movement, subluxation, and no ankylosis.  The examination also revealed no locking pain, genu recurvatum, or crepitus.  Range of motion testing revealed flexion at 55 degrees with pain.  Her extension was at zero degrees and with pain at negative 20 degrees.  There was additional limitation in range of motion upon repetitive use testing.  There was also no additional limitation of function due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive use.  Stability tests were within normal limits, but the VA examiner noted a slight degree of severity in the abnormal results of the medial and lateral meniscus tests of the right knee.  The VA examiner found that the Veteran had three right knee surgical scars, one of which was found to be painful, but otherwise, the scars were superficial, not disfiguring and did not limit motion or function.  The VA examiner concluded that the Veteran had right knee tenderness, weakness, and decreased range of motion, which caused limitations in her occupational tasks requiring walking and standing and activities of daily living that required her to bend.  

At an August 2013 VA examination, the Veteran reported constant right knee pain and decreased motion with occasional swelling and giving out episodes.  The Veteran regularly used a cane and knee brace.  The Veteran did not report flare-ups.  Upon objective evaluation, the VA examiner found that the Veteran did not have tenderness or recurrent patellar subluxation or dislocation.  The Veteran had normal muscle strength testing and joint stability testing results.  Range of motion testing revealed flexion at 90 degrees and extension at zero degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion upon repetitive use testing.  The Veteran had functional loss of the right knee exhibited by less movement than normal.  An x-ray showed degenerative arthritis, but no evidence of patellar subluxation.  The VA examiner noted that the Veteran's right knee disability impacted her ability to work as she could only walk 50 yards before needing to rest, could only walk for 15 minutes at a time, could not climb a flight of stairs or a ladder and could not kneel or squat with her right knee.  The VA examiner found that there was no pain, weakness, fatigue, or incoordination during range of motion testing and there was no additional range of motion loss upon repetitive use testing.  The VA examiner concluded that the Veteran's current diagnosis of degenerative arthritis of the right knee was a progression of her service-connected internal derangement of the right knee.  

As previously stated above, under Diagnostic Code 5259, an evaluation higher than 10 percent is not available and an evaluation higher than 10 percent for Diagnostic Code 5258 is not warranted, given that there are not frequent episodes of locking and the other symptoms are to be addressed in the additional ratings assigned below.  Therefore, the Board will consider whether the Veteran is entitled to a higher evaluation under other applicable diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, and 5262 (2014).  

Based on a careful review of the evidence, the Board finds that the Veteran's right knee disability warrants a higher 20 percent evaluation for limitation of flexion motion under Diagnostic Code 5260.  The medical evidence demonstrates that the Veteran's right knee flexion was no less than 40 degrees with pain during the appeal period.  See June 2008 VA examination.  The evidence also shows that the Veteran's right knee flexion improved to 55 degrees with pain at his August 2011 VA examination and to 90 degrees without pain at his August 2013 VA examination.  However, the August 2011 VA examiner found objective evidence of tenderness and weakness with decreased range of motion and the August 2013 VA examiner found functional loss exhibited by less movement than normal.  Moreover, the Board finds the Veteran's lay statements that she experienced constant right knee pain that limited her ability to walk or stand for prolonged periods of time and prevented her from bending, kneeling, squatting or climbing stairs or a ladder and required that she regularly use a cane and metal knee brace for ambulation are competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Her friend stated that there were many times when he had to assist her with standing and walking.  Furthermore, the Veteran indicated that her physical therapy had been unsuccessful and she was entering into an intense pain management program.  Therefore, the Board concludes that, resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected right knee disability, throughout the appeal period, most approximates a 20 percent evaluation.  

Furthermore, the Board finds that the evidence does not support a higher evaluation under any other applicable diagnostic codes for the Veteran's right knee.  The evidence does not demonstrate that the Veteran's right knee disability showed ankylosis (Diagnostic Code 5256) or impairment of the tibia and fibula (Diagnostic Code 5262).  

The Board also considered whether the Veteran was entitled to a separate evaluation for any other manifestations of her right knee disability.  Throughout the appeal period, the medical evidence does not support a separate evaluation for the Veteran's limitation of extension motion of her right knee as it was normal during her range of motion testing and did not change upon repetitive use.  Nevertheless, the Board does find that the evidence demonstrates that the Veteran has instability of her right knee that is most appropriately characterized as moderate under Diagnostic Code 5257.  Throughout the appeal period, the Veteran reported having symptoms of right knee instability, including giving away, popping, locking, and catching.  She was guarded while walking, remained on smooth, flat surfaces and constantly used a cane and metal knee brace for support.  Although all three VA examiners did not find objective evidence of instability, the September 2008 VA treating physician noted that she was extremely guarded and the August 2013 VA examiner noted her regular use of a cane and metal brace for her right knee condition.  Therefore, the Board concludes that the Veteran's right knee disability warrants a separate 20 percent evaluation for instability.  

Finally, the evidence shows that the Veteran has one painful right knee scar.  See August 2011 VA examination.  However, the Veteran already has a 10 percent evaluation for his scars; the evidence does not demonstrate that a higher evaluation is warranted.  

In sum, the Veteran's service-connected right knee disability warrants an additional 20 percent evaluation, but no higher, for limitation of flexion motion and a separate 20 percent evaluation for instability.  

The Board has considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected right knee disability is manifested by symptoms of pain, locking, popping, giving way, swelling, weakness, tenderness, fatigue, decreased motion, and lack of endurance, which prevents her from being able to bend, kneel, or squat, limits her ability to walk or stand for prolonged periods of time and impacts her sleep.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe her disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents a disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 




ORDER

Entitlement to a rating in excess of 10 percent evaluation, based on removal of semilunar cartilage, for internal derangement of the right knee, have not been met. 

Entitlement to an initial 20 percent evaluation, but no higher, for a right knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a separate initial 20 percent evaluation, but no higher, for right knee instability is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


